We 
wish to congratulate Ms. Al-Khalifa for her election as 
President of the General Assembly at its sixty-first 
session, with the certainty that her distinguished 
personal and professional qualities will ensure the 
optimum performance of the work on the agenda. This 
also represents recognition of the necessary 
participation of women in the reforms of the United 
Nations. I also wish to extend our special recognition 
to the Secretary-General, Mr. Kofi Annan, for his 
resolute efforts and dedication to international peace 
and security, stability, human rights and development, 
in addition to his appreciable contribution to the reform 
of the Organization. 
 The international community currently has 
challenges that require our immediate attention. At the 
present time, there are more than sixteen armed-
conflicts in the world where the United Nations 
participates in peacekeeping operations. El Salvador is 
present at some of these operations, concretely 
demonstrating our belief in an international system of 
law, and in an international organization capable of 
resolving such conflicts that seriously threaten our 
stability. 
 The situation of instability has an indescribable 
impact in terms of the loss of human life, the 
destruction of infrastructure, refugees, displaced 
persons and the shortage of resources needed for life. 
This impacts the affected regions, as well as the 
political, economic and humanitarian condition of the 
entire international community. 
 I have come to this rostrum to speak out in favour 
of peace and security in the Middle East, as well as 
dialogue and understanding, so that we can find timely 
and sustainable political and diplomatic solutions that 
support our belief in the right of the Israeli and 
Palestinian peoples to live in peace within secure and 
internationally recognized borders. 
 We welcome adoption of resolution 1697 (2006) 
on 31 July and resolution 1701 (2006) on 11 August by 
the Security Council and call for compliance with 
those resolutions as they make possible a cessation of 
hostilities. This should represent the beginning of a 
new phase in finding a negotiated political solution to 
the conflict in Lebanon and in the Middle East. 
 We are fully convinced that one of the keys to 
progress towards peace in the Middle East is the 
disarmament of all armed groups operating outside the 
law and Government control in the region, as well as 
the exercise by Governments of full sovereignty over 
their territories. Here, we believe that it is essential for 
the United Nations, in particular the Security Council, 
to continue to play a proactive and decisive role in 
finding a lasting, comprehensive and sustainable 
solution in the Middle East and to redirect the peace 
process. 
 After a careful analysis of the international 
situation, and of the Middle East in particular, my 
Government made the decision to move its ambassador 
from Jerusalem to Tel Aviv. We hope that this will 
make a contribution to promoting the peace process in 
the region and serve as an expression of our 
commitment and respect for compliance with United 
Nations resolutions. 
 We do hope that this decision, in addition to 
making a concrete contribution to peace in the Middle 
East, will also help to strengthen friendship and 
understanding between my country and Israel. We also 
wish to express our feelings of solidarity and 
friendship to the Palestinian people. They can rely on 
El Salvador to continue to seek peace, security and 
well-being for the Palestinian people. 
 Terrorism is a real and merciless threat against 
humanity. Accordingly, I wish to reaffirm our vigorous 
condemnation of all acts of terrorism in all their forms 
and manifestations, wherever or by whomever they are 
committed, irrespective of the objective sought. 
 Today, more than ever, it is essential to strengthen 
and expand international cooperation to combat this 
scourge, within the framework of the rule of law, 
human rights and international humanitarian law. The 
  
 
06-52737 28 
 
United Nations has a historic opportunity to combat 
international terrorism through the recently adopted 
Global Strategy against Terrorism. The threat of 
terrorism is a daily reality, but the opportunity to deal 
with it is in our hands. Let us do what we need to do to 
implement this strategy and strengthen international 
cooperation in combating terrorism. 
 El Salvador supports and participates actively in 
attaining these objectives. We continue to promote 
such action at the national level and hope that our 
legislative assembly will adopt a law against terrorism 
in the next few days. 
 Given the situation of the world as described, we 
would like to take this opportunity to add our voices to 
the call of the international community regarding the 
celebration of the International Day of Peace, set by 
the General Assembly on 21 September each year. The 
Assembly issued a firm appeal that during that Day all 
parties in conflict, wherever they might be, cease their 
fighting and observe a global ceasefire, leading to 
reflection about the adverse effects of war and the 
benefits of peace. 
 One of the most serious threats to peace, social 
stability, the security of citizens and economic 
development is the problem of organized crime. 
El Salvador, together with other countries in Central 
America, has been particularly affected by this problem 
in recent years. The expansion of the criminal activities 
of bands and gangs that act not only within countries, 
but also beyond borders. They have become criminal 
organizations that not only commit individual and 
group murder, but also engage in extortion and terrorist 
acts related to transnational crime. They have 
furthermore become involved in the trafficking of arms 
and drugs, human trafficking and money-laundering. 
 El Salvador is aware of the dimensions of the 
problem and its impact on society. For this reason, we 
are one of the main countries promoting a 
comprehensive approach. Not only do we directly 
combat these groups, but we also use preventive 
methods, namely, rehabilitation and social 
reintegration. We are convinced that this task cannot be 
dealt with individually. What is needed is collective 
action and international coordination and cooperation. 
 In this connection, we believe that this 
Organization should consider the adoption of measures 
and mechanisms consistent with the instruments and 
protocols that deal with organized crime, so that we 
can achieve a broad international consensus aimed at 
coping more effectively with this evil that, 
increasingly, is threatening society in general. 
Moreover, we should develop policies and cooperation 
to this end. I would mention, in particular, programmes 
for young people in high-risk situations or who are at 
odds with the law in our countries. 
 Speaking of the reform of the United Nations 
means talking about the suitability and relevance of an 
international organization could respond adequately to 
the opportunities and challenges of today’s world. 
 We believe that it is particularly important to 
break this stalemate in negotiations and settle as soon 
as possible the question of expanding the membership 
of the Security Council, both permanent and non-
permanent members, so that it can be more 
representative with respect to the current number of 
States that are Members of this Organization. For my 
Government, this is a subject that is extremely 
important. Therefore, it is essential to make this 
important body more representative, to give it greater 
transparency, to make it more democratic and 
legitimate, particularly in the decision-making process 
for important decisions. 
 Also, recognition should be given to some of the 
reforms adopted, and we welcome the beginning of 
work of the new Human Rights Council and the 
Peacebuilding Commission, of which El Salvador is 
honoured and appreciative of being a part. Here, I wish 
to reaffirm the commitment of the Government of 
El Salvador to respect and protect human rights, while 
we make available to the Peacebuilding Commission 
the experience gained by El Salvador in its successful 
peace process. This would initially apply to some 
countries, such as Burundi and Sierra Leone, that are 
now being considered with regard to which the 
Commission will be able to provide advice to the 
Security Council. 
 In the life of nations there are always special 
questions that determine direction and destiny as they 
move towards their future. The question of the 
Republic of China in Taiwan is one of those questions. 
Even though it is a political reality that has evolved in 
parallel with other States and embodies all of the 
characteristics needed to be a State, there is still failure 
to recognize its existence. This denies the right of 23 
million people of Taiwan to be represented in 
international organizations and, in particular, the 
 
 
29 06-52737 
 
United Nations. We firmly believe that the situation of 
Taiwan should be examined pragmatically in the light 
of the current political reality. The United Nations is 
the proper forum to do so — not only because it should 
recognize the right of the Taiwanese people to be 
represented, but also because a globalized world 
should not allow exclusion or marginalization from 
international cooperation. Such cooperation 
strengthens efforts to combat challenges and problems 
that are common to all and could undermine the quality 
of life and obstruct the development of peoples. Here, 
we reiterate the need to open up room for the 
representation and participation of Taiwan in the 
United Nations, particularly in the specialized 
agencies, which by their nature are related to 
humanitarian, economic and social questions. 
 The President returned to the Chair. 
 A subject of special interest for El Salvador is the 
strengthening of international cooperation for 
development, particularly with a view to complying 
with the Millennium Development Goals. In this 
connection, we believe that, in order to implement and 
follow up on our development plans, we must have the 
support of the international community so as to create 
fairer and more open conditions that would enable us 
to accede to technological resources, the transfer of 
technology, environmentally friendly technology, the 
support for the generation of technical capabilities and 
new financial resources in favourable conditions. 
El Salvador is firmly committed to attaining the 
Millennium Development Goals, as envisaged in our 
Government plan, and accordingly, we have made 
efforts and directed resources, primarily through 
national impact programmes, together with 
international cooperation, with special focus on 
education and health. 
 Even though we agree that every country must 
assume fundamental responsibility for its own 
development, the developed States should contribute to 
creating the opportunities needed to enable the 
relatively less developed countries to reduce the 
political and economic impact of the social deficit, 
through the implementation of measures that will 
enable us to enjoy the benefits of free trade, economic 
globalization and international cooperation and 
increase our technical capacity and productivity. This 
must include the commitment to give 0.7 per cent of 
gross domestic product as official aid to development. 
We recognize and express our appreciation to the 
countries that have already done so. 
 In this perspective, we have warmly welcomed 
the adoption of the General Assembly resolution on the 
follow-up to the results of the 2005 World Summit on 
development. It is of great importance if we are fully to 
comply with the Millennium Development Goals that 
we have set ourselves. We firmly believe that low-
income countries and middle-income countries should 
not be excluded from international cooperation and 
technical and financial assistance, whether bilateral or 
multilateral, particularly those countries that have 
maintained good responsible management of resources 
obtained through international cooperation and public 
finance. However, despite the progress achieved in 
improving the quality of life of our peoples, there are 
still groups of populations that suffer from extreme 
poverty and require cooperation and international 
assistance to supplement the efforts we are making to 
attain those objectives. 
 This could not be otherwise, given the fact that 
middle- and low-income countries continue to face 
challenges in the development process. Therefore, we 
would like to make a resounding appeal to the 
developed countries, the middle-income countries and 
the multilateral financial agencies to become real 
partners and strategic allies, so that we can overcome 
our problems and help us to promote the agenda for 
development and progress for our peoples. 
 In this respect, I am pleased to announce that 
El Salvador is planning to hold a forum next year of 
low-income countries where we hope to unify criteria 
and positions on this subject, in addition to considering 
the strengthening of cooperation and technical, 
scientific and financial assistance among participating 
countries. On this occasion, we cordially invite middle- 
and low-income countries, together with donor 
countries and development agencies, to participate in 
this meeting. We hope that their participation and 
contributions will enrich our analysis and will benefit 
the middle- and low-income countries, which are 
frequently excluded from development funds. 
 My Government attaches great priority to the 
Agenda for Development, particularly to expand 
coverage of basic services and generate opportunities 
for productivity in those areas and communities where, 
because of their poverty indicators and their growth 
  
 
06-52737 30 
 
potential, we have felt that they deserve strategic 
attention. 
 My country has been recognized for having 
adopted a series of measures to strengthen democratic 
institutions, economic freedoms and social investment. 
This has gained us the confidence of the international 
community, which we believe is indispensable for 
establishing an environment conducive to mobilizing 
alternative sources of funding that can make possible 
social programmes aimed at reducing poverty. 
 From the beginning of our term in office, we have 
done much to seek innovative forms of cooperation, 
such as those offered by various millennium funds. We 
have applied for Millennium Challenge Account 
financing for a country programme based on national 
dialogue and with the participation of our citizens. It 
will be an integrated, comprehensive strategy directly 
benefiting more than 850,000 inhabitants of 92 
municipalities in northern El Salvador, thus 
contributing reducing poverty in that region. 
 No less important and closely complementary, we 
believe that international cooperation based on 
solidarity encompasses the swapping of debt for social 
programmes. We welcome the proposals and decisions 
of some developed countries, which are supporting 
such mechanisms, especially in health and education, 
thereby encouraging countries that have honoured their 
foreign debt obligations. There is no doubt that these 
activities strengthen democracy and freedom. 
 We feel that despite the decline in oil prices, 
continued high prices are not only detrimental to the 
efforts of developing countries to improve and 
strengthen our economies, because they make exports 
and imports more expensive, reduce income and create 
inflation. They also have a negative impact on chain of 
production, and on basic necessities and services, 
opening the way to the possibility of a worldwide 
recession, which clearly would have political and 
social repercussions. We feel that oil should not be 
used as a tool to achieve goals of any kind, but rather 
as a means to strengthen the global economy in 
general. It is important to define rules for creating a 
more stable oil market and at the same time to enhance 
our efforts to find alternative sources of energy that are 
accessible and environmentally friendly. 
 For El Salvador, migration is one of the priorities 
on our domestic and international agenda. We have 
decided to create, for the first time in the history of 
El Salvador, the post of Vice-Minister for Foreign 
Affairs for Salvadorans Living Abroad, a high-level 
Government position within the Foreign Ministry, 
whose main function is to serve emigrants through a 
comprehensive, multidimensional policy. The vice-
ministry is operating successfully. Salvadorans living 
abroad are on the presidential agenda. Last week, the 
Assembly held a High-level Dialogue on International 
Migration and Development. El Salvador participated 
proactively and chaired one of the round tables. I am 
thankful for the confidence placed in us. 
 Allow me to reaffirm what was expressed by the 
Foreign Minister of El Salvador at the High-level 
Dialogue. We stress the importance of this issue and 
the need to continue discussions from a broad-based 
and positive perspective, which gives us a 
comprehensive view and a higher level of 
understanding of the issue of migration as an 
international social fact. Migration gives rise to a 
dynamic and complex process involving various 
aspects including flows of individuals, capital, goods 
and services. It involves rights and obligations, 
organization, assistance, cooperation, legal and 
legislative processes, analysis, studies and research on 
this issue, and subsequent oversight by the United 
Nations system, as a complement to domestic, 
subregional and continental efforts. 
 I welcome the outcome of the Dialogue and 
express the hope that the United Nations will give the 
issue of migration human, just and balanced 
consideration. 
 On 16 January 2007, we will celebrate the 
fifteenth anniversary of the signing of the peace 
accords for El Salvador. Fifteen years ago, Salvadorans 
were fully convinced that we were worthy of a better 
future and deserved a rebuilt, democratic country, a 
country of reconciliation and freedom for us and for 
our children. We can now be proud of our endeavours 
to genuinely fulfil the commitments made at 
Chapultepec, whose spirit should prevail as we 
continue to strengthen democratic institutions in my 
country. 
 I would like to pay public tribute to the entire 
people of El Salvador for their dedication to the cause 
of peace and national reconciliation. I would also like 
to acknowledge the men and women who signed the 
peace accords, whose historic action was the basis for 
our present and future as a nation. Likewise, I would 
 
 
31 06-52737 
 
like to pay a special tribute to the United Nations for 
its work and for its effective mediation, which led to 
the completion in 2003 of its work to monitor the 
peace accords, and to the countries of the Group of 
Friends of El Salvador for their important support for 
the successful completion of the peace process. 
 Today, the United Nations — an Organization 
created to promote and realize universal principles and 
ideals that are still valid in our contemporary world, 
especially the ideal of promoting progress for the 
millions of persons throughout the world who struggle 
daily to secure their basic rights, dignity and 
importance as human beings — has a choice: either to 
ossify and become anachronic, or to modernize and 
become an Organization that can deal more efficiently 
and effectively with the challenges of the twenty-first 
century in a complex, globalized and interdependent 
world. 
 It is clear that we all wish for a modern and 
viable Organization to meet the challenges together, 
but Member States will decide whether the 
Organization changes to fulfil its mandate, especially 
to maintain international peace and security and 
promote respect for human rights and economic and 
social development. 
 Thus, it will depend on us whether the present 
and the future of the today’s world will be based on 
diplomacy or will be condemned to use force to resolve 
differences in international relations. This is the serious 
dilemma that we must resolve. The task is complex 
because of its size and ramifications, due in turn to its 
diversity in the face of the phenomena of power and 
the exercise of power. We hold the hope that reason 
and conscience will prevail over force and 
domination — for the benefit of all humanity. 